DETAILED ACTION
Applicant’s preliminary amendments, filed April 24, 2019, is fully acknowledged by the Examiner. Currently, claims 2-28 are pending and newly added, with claim 1 cancelled. The following is a complete response to the April 24, 2019 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a) the inclusion of a plurality of heating elements and a plurality of temperature sensing elements, and the temperature sensing elements functions to sense a temperature at least proximate a respective heating element as set forth in claim 2; b) the inclusion of an ablation set in addition the plurality of elements as in claim 17; c) the inclusion of laser ablation or cryogenic ablation in addition to the elements of claim 2 as set forth in respective claims 20 and 21; d) the inclusion of the plurality of ablation elements as set forth in claim 22 with the plurality of elements as in claim 2; and e) the inclusion of the thermistor or thermocouple as set forth in claims 27 and 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 2, the claim recites “a catheter including a plurality of elements, the plurality of elements including a plurality of heating elements and a plurality of temperature sensing elements, the plurality of heating elements electrically connected serially to one another” therein. The Examiner has reviewed the instant disclosure but has failed to find support for the catheter to include both a plurality of heating elements and a plurality of temperature sensing elements and where the heating elements are connected serially to one another. 
	The Examiner has reviewed the filed Specification and has identified a multitude of recitations therein with respect to the elements indicated at reference numeral 10. Paragraph [0031] specifically recites that “the ablation mesh 7 [is] covered by miniature heating and/or temperature sensing elements 10a-c”. This fails, however, to contemplate the simultaneous inclusion of both a plurality of heating elements and a plurality of temperature sensing element, and further where the plurality of heating elements are serially connected. 
The Examiner notes that, most relevantly, the Specification sets forth in [0038] that “[o]ther temperature sensors and/or approaches, such as thermistors or thermocouples, can be used in conjunction with the elements 10 […] and measuring the temperature of each”. The Examiner, however, is of the position that such fails to provide specific contemplation of a plurality of heating elements and a plurality of temperature sensing elements as noted above. This passing mention, further, fails to specifically contemplate that this alternative arrangement would be specifically configured to “sense temperature at least proximate a respective heating element of the plurality of heating elements” as then required in lines 8-9 of the claim. At most, [0038] states that the alternative “thermistors or thermocouples” provide in some non-described 
As such, it is for at least the reasoning set forth above that the Examiner is of the position that claim 2 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3-28 are rejected due to their dependency on claim 2. Appropriate correction is required.
Again, regarding claim 2, the claim recites “at least in a state in which the plurality of elements is positioned in the heart” therein. The Examiner has reviewed the instant disclosure but has failed to find disclosure that supports the full scope of the noted limitation. While the instant disclosure supports the use of the catheter and the placement of the plurality of elements within the heart, the Examiner has failed to find support for the placement of the plurality of elements at any other location other than in the heart when providing for the claimed temperature sensing due at least in part to blood flow. As such, it is the Examiner’s position that claim 2 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention given that the open-ended recitation noted above goes outside of that set forth in the supporting disclosure.
Regarding claim 10, the claim recites therein that the control computer “is configured to cause each respective heating element … to raise its temperature … at least in a state in which temperature is being sensed by at least some temperature sensing elements of the plurality of 
That is, the Examiner has reviewed the instant disclosure but has failed to find support for the inclusion of the both the heating elements and temperature sensing elements as set forth in claim 2. The Examiner has further failed to find support that at least some (or all) of the temperature sensing elements would be functioning to sensing temperature when each respective heating element is heated. Paragraph [0038] is silent with respect to any such functionality when providing the alternative arrangements that includes thermistors or thermocouples in addition to elements 10. Appropriate correction is required. 
Regarding claim 11, the claim is rejected for substantially the same rationale as set forth with respect to claim 10 above. That is, the instant disclosure fails to support that at least some (or all) of the temperature sensing elements would be functioning to sense temperature when each respective heating element is heated as set forth in the claim. Appropriate correction is required. 
Regarding claim 12, the claim recites therein that “each temperature sensing element … is configured to sense a voltage drop across the respective heating element in response to passage of electrical current through the respective heating element.” These structural and functional features are not supported in the instant disclosure. [0038] provides that “voltage drop across an element 10 is measured by an analog to digital (A/D) converted 20”. [0041] also sets forth that voltage drop is “sensed by A/D converter 20”. Most relevantly, the Examiner has failed to find any disclosure that the voltage drop is sensed by a plurality of temperature sensing elements. Rather, it is clear from the disclosure that when voltage drop is used for temperature sensing that 20. The Examiner has failed to find support for individual converters forming a plurality of temperature sensing elements that each would sense a voltage drop across a respective heating element as set forth in the claim. Further, while therein is contemplation in [0038] for the use of temperature sensing elements in the form of thermistors or thermocouples, such are not functioning to sense the voltage drop as claimed. Appropriate correction is required.
Regarding claim 17, the claim further recites for the inclusion of “an ablation element set, and that each temperature sensing element … is configured to sense temperature during an ablation operation employing the ablation element set”. This is not supported in the instant disclosure. While the Examiner has identified in the disclosure for the use of elements 10 for the purpose of applying ablative energy, the Examiner has failed to find for the inclusion of each of a plurality of heating elements, a plurality of temperature sensing elements, and an ablation element set as presently claimed. To this end, [0034] specifically states that the “same elements 10 can be used as ablation electrodes during an ablation state”. Additionally, the Examiner has failed to find disclosure that each temperature sensing element would be configured to sense temperature as claimed. [0038] fails to provide for the use of the separate thermistors or thermocouples during ablation. Further, while [0040] provides for the sensing of temperature during ablation, such describes that the temperature sensing is actually done in the mapping mode of switch 17 thereby failing to support that the temperature sensing is done during an ablation operation employing the ablation element set as claimed. Appropriate correction is required.
Regarding claims 20 and 21, each claim recites a respective ablation type (laser ablation in claim 20, cryogenic ablation in claim 21) for the ablation element set recited in claim 17. The in response to passage of electrical current through the heating element”. The Examiner has reviewed the disclosure, but has failed to find support for the use of either laser energy or cryogenic energy for ablation in addition to the use of a plurality of heating elements. Specifically [0039] teaches that for the use of laser power or cryogenics but specifically discusses that for “laser ablation elements switches 15 are optical switches, while for cryogenic ablation the element switches 15 are valves”. The Examiner’s understanding is that the laser or cryogenic energy would be used in place of the electrical energy of a desired frequency, and not provided in addition to an electrical current source to power the plurality of heating elements as set forth in claim 2. As such, it is for at least the reasoning set forth above that each of claims 20 and 21 fail to comply with the written description requirement of 35 U.S.C. 112(a). Appropriate correction is required. 
Regarding claim 22, the claim recites “a plurality of ablation elements” and that for each temperature sensing element to sense temperature “at least proximate a respective ablation element of the plurality of ablation elements”. While the Examiner has identified in the disclosure for the use of elements 10 for the purpose of applying ablative energy, the Examiner has failed to find for the inclusion of each of a plurality of heating elements, a plurality of temperature sensing elements, and a plurality of ablation elements as presently claimed. To this end, [0034] specifically states that the “same elements 10 can be used as ablation electrodes during an ablation state”. Additionally, the Examiner has failed to find disclosure that each temperature sensing element would be configured to sense temperature as claimed. [0038] fails to provide for the use of the separate thermistors or thermocouples during ablation. The 
Regarding claims 27 and 28, claim 27 recites that “at least one temperature sensing element of the plurality of temperature sensing elements comprises a thermistor” and claim 28 recites “at least one temperature sensing element of the plurality of temperature sensing elements comprises a thermocouple” therein. The Examiner has failed to find support for the full scope of the claim in the instant disclosure. Specifically, the Examiner is of the position that the full scope of claims 27 and 28 is not supported by the instant disclosure given that while [0038] provides for the use of thermocouples or thermistors as the temperature sensing elements, the Examiner has failed to find support for only one of the temperature sensing elements to be either a thermistor or thermocouple as contemplated by the language of “at least one”. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, the claim presently recites “the heating elements of the plurality of heating elements” therein. This recitation of “the heating elements” renders the scope of the claim as indefinite because it is unclear which ones (or all) of the plurality of heating elements are being including in the longitudinal arrangement along the expandable structure. Appropriate correction is required. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794